Harper, Ch.
I concur, unless with respect to the judgment against Mr. Lowndes. I think the decision of the court was conclusive on him, though he did not appeal. If he had paid by advice of counsel, I should think that he ought to have contribution. McDowall vs. Blake. It might have been shewn that he was guilty of laches in not making the defence he ought to have made. But this was not alleged, nor the complainants called on to meet it, nor was it in any manner in issue. What the plea was, which was made in the court of law, came out only incidentally; the record being produced by the complainants’ own counsel.
Johnston, Ch. and Butler and Frost, JJ. concurred in the general conclusion indicated by the opinion of Chancellor Dunkin, but differed from him with respect to the money received from Dr. Whitridge on his bond, after the expiration of Mr. Elliott’s term of office.
*180O’Neall, J. concurred in the opinion of Chancellor Dunkin in all respects, except that he thought Mr. Lowndes was entitled to contribution from his co-sureties, in the case in which there was a recovery against him for Mrs. Mitchell’s claim.